IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-50506
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TRACY POWELL,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-94-CR-56-2
                       --------------------

                          December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Tracey Powell (Powell) appeals the 24-month sentence imposed

by the district court upon revocation of her supervised release.

This court will uphold a sentence imposed following the

revocation of a term of supervised release unless it was in

violation of law or was plainly unreasonable.     United States v.

Mathena, 23 F.3d 87, 89, 93-94 (5th Cir. 1994).

     After a revocation hearing, the district court revoked

Powell’s supervised release, imposed a 24-month term of

imprisonment, and recommended that Powell participate in a 500-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50506
                                 -2-

hour intensive drug program.    In order to qualify for this drug

program, Powell was required to have 18-months left in her term

when she arrived at the prison facility.    Powell argues that the

sentence was “plainly unreasonable.”

     Powell’s sentence was not unlawful as it was within the

statutory maximum upon revocation of supervised release for a

defendant whose underlying offense was a Class C felony.    See 18

U.S.C. § 3583(e)(3); see also Mathena, 23 F.3d at 94.

     In imposing a revocation sentence the court shall consider,

inter alia: (1) the nature and circumstances of the offense and

the history and characteristics of the defendant; and 2) the need

for the sentence to provide the defendant with medical care, or

other correctional treatment in the most effective manner. 18

U.S.C. § 3553(a)(1), (a)(2)(D); see 18 U.S.C. §§ 3583(e)(3) and

(g)(2).    Moreover, this court has found that once imprisonment is

mandated under § 3583(g), rehabilitative needs may be considered

to determine the length of incarceration within the sentencing

range.    United States v. Giddings, 37 F.3d at 1097 (5th Cir.

1994).    The district court’s recommendation that the Bureau of

Prisons place Powell in an intensive drug treatment program

implies that the court took Powell’s rehabilitative needs into

consideration when it calculated the sentence.    Considering

Powell’s history of drug abuse and her violations of the

conditions of her supervised release, it was reasonable for the

district court to determine, at the time of revocation, that

Powell required intensive drug treatment.    The 24-month term of

imprisonment was therefore not “plainly unreasonable.”
            No. 99-50506
                 -3-

AFFIRMED.